                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DMSION
                                 No. 7:10-CR-144-D
                                 No. 7:17-CV-196-D



JAMES WILLIAM PAUL SANDERSON, )
                                 )
                     Petitioner, )
                                 )
                     v.                       )                         ORDER
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                              Respondent.     )


       On October 16, 2017, James William Paul Sanderson ("Sanderson" or ''petitioner") moved

under 28 U.S.C. § 2255 to vacate, set aside, or correct his 240-month sentence [D.E. 197]. On May

2, 2018, the government moved to dismiss the motion for failure to state a claim upon which relief

can be granted [D.E. 204] and filed a memorandum in support [D.E. 205]. On May 14, 2018,

Sanderson responded in opposition to the motion to dismiss [D.E. 207]. On January 11, 2019, the

court granted in part the government's motion to dismiss, dismissed all of Sanderson's claims except

one, and referred Sanderson's ineffective-assistance claim concerning the alleged failure to file a

notice of appeal to Magistrate Judge Gates for an evidentiary hearing and a memorandum and

recommendation ("M&R"). See [D.E. 211 ]. On February 5, 2019, Judge Gates held an evidentiary

hearing. See [D.E. 218,219,220]. On June 2, 2020, Judge Gates issued a comprehensive M&R

recommending that the court dismiss Sanderson's ineffective-assistance claim. See M&R [D.E.

224]. On June 14, 2020, Sanderson objected to the M&R [D.E. 225]. On July 6, 2020, Sanderson

filed a prose supplement to his objection concerning drug weight [D.E. 226].

       "The Federal Magistrates Act requires a district court to make a de novo determination of



           Case 7:10-cr-00144-D Document 227 Filed 07/14/20 Page 1 of 3
those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315.

       The court has reviewed the entire record, including the M&R, the transcripts, the briefs, the

objections, and the government's response. The court agrees with the analysis in the M&R.

Moreover, the court overrules the objection that Judge Gates erroneously failed to consider

Sanderson's mental health when determining whether Sanderson asked counsel to file an appeal or

whether Sanderson understood that an appeal would not be filed. See [D.E. 225] 2. Judge Gates

did consider Sanderson's mental health, found that Sanderson did not instruct counsel to file an

appeal, and understood that no appeal would be filed. See M&R at 4-13. Furthermore, the court

overrules as baseless Sanderson's drug-weight objection. See [D.E. 211] 6-7. Thus, the court

overrules the objections [D.E. 225, 226] and adopts the M&R [D.E. 224].

       After reviewing the claims presented in Sanderson's motions, the court finds that reasonable

jurists would not find the court's treatment of Sanderson's claims debatable or wrong, and that the

claims do not deserve encouragement to proceed any further. Accordingly, the court denies a

certificate ofappealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       In sum, the court ADOPTS the findings and conclusions in the M&R [D.E. 224],

DIS:rv.tISSES Sanderson's motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255 [D.E. 197], and DENIES as moot Sanderson' motion to expedite -[D.E. 223]. The court


                                                   2

            Case 7:10-cr-00144-D Document 227 Filed 07/14/20 Page 2 of 3
DENIES a certificate of appealability. See 28 U.S.C. § 2253(c). The clerk shall close the case.

       SO ORDERED. This ...!f:- day of July 2020.


                                                        : fSC. DEVER ill
                                                        United States District Judge




                                                3

           Case 7:10-cr-00144-D Document 227 Filed 07/14/20 Page 3 of 3
